Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/765018 filed 04/28/2022.     
Claims 8-9 have been examined and fully considered.
Response to Arguments

Claim 8 has been indicated as allowable as shown below. Applicant is free to respond- preferably through the AFCP 2.0 program- to resolve remaining matters.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
This is the best prior art found- some of which applicant has argued convincingly before, but with respect to the method claims and not the instantly claimed kit.
The prior 112 rejections have been overcome by the instant amendments.
Allowable Subject Matter
Claim 8 is found to be allowable over the prior art if applicant fixes minor issues with respect to the Claims with respect to antecedent basis.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found SHIRAKAWA YOSHITAKA in JP 04-326036 in view of PIYAARU ERU KAANNA in JPS648508 in further view of JP 11-510598 A, do not teach or reasonably suggest a method wherein an anti-steroid antibody is reacted with teach of a test sample containing a target steroid and a standard solution,  and wherein a specific treatment liquid is used- either N-octanoyl-N-methylglucamine or 3[(3-chlolamidopropyl)dimethylammonio]-1-propanesulfonate to exclude the target steroid from the cyclodextrin in addition to all the other specifics of the claimed method including measurement of antigen-antibody complexes in each of the test sample and standard solution.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1. Claim 9 is rejected under 35 U.S.C. 103(a) as being obvious over  SHIRAKAWA YOSHITAKA in JP 04-326036 (as cited on IDS dated 05/18/2020) in view of PIYAARU ERU KAANNA in JPS6485081(as cited on IDS dated 05/18/2020) in further view of JP 11-510598 A( as cited on IDS dated 05/18/2020) in view of 

	With respect to Claim 9, SHIRAKAWA YOSHITAKA teach of a reagent and reagent kit for measuring biological components. The reagent includes a cyclodextrin as an auxiliary agent for a substance that is poorly soluble in water, an agent for stabilizing a substance that is unstable in water, or an agent for stabilizing an unstable substance; and a reagent that contains a non-ionic surfactant for promoting isolation, in an aqueous solution, of a substance that is poorly soluble in water or an unstable substance (in particular, claims, and paragraphs (paragraphs 0001-0002). SHIRAKAWA YOSHITAKA also teaches that the reagent kit for measuring biological components induces a substitution reaction between the non-ionic surfactant and guest molecules in which an inclusion is already formed by the cyclodextrin, and eliminates the effect exerted by the cyclodextrin on the guest, increases the activity, concentration of the guest, and realizes a more effective measurement system and reaction system ( paragraph 0008). SHIRAKAWA YOSHITAKA also teaches: steroid hormones such as testosterone and progesterone, coenzymes such as vitamin D, etc., as the substance that is poorly soluble in water or the unstable substance; Tween20, Tritonxl00, etc., as the non-ionic surfactant; and ®-cyclodextrin, y- cyclodextrin, etc., as the cyclodextrin ( paragraphs 0009-0010, and 0014-0019, among others). Therefore- there is no difference between the reagent that contains the non-ionic surfactant as disclosed in document 1 and the "treatment liquid" in the terminology. However, the instant Claims require the treatment liquid to contain one of N-octanoyl-N-methylglucamine and 3-[(cholamidopropyl)dimethylamminio]-1-propanesulfonate, which SHIRAKAWA YOSHITAKA does not specifically teach of this.
	PIYAARU ERU KAANNA et al. however is used to remedy this. More specifically, PIYAARU ERU KAANNA et al. teach of a method of stabilizing beta -qalactosidase peptide fragments against storage degradation for use in a complementation assay which comprises storing the peptide
fragment in a storage medium containing an ionic surfactant or a surfactant derived
from a sugar residue(abstract). Specifically, PIYAARU ERU KAANNA et al. teach of using a surfactant such as N-lauroylsarcosine(N-dodecanoyl-N-methylglycine) or dodecanoyl N-methylgluconamide( english translation part, page 2, last three paragraphs). It would have been obvious to use the surfactants in PIYAARU ERU KAANNA which are used in methods of stabilizing beta-glactosidase in the kit of SHIRAKAWA YOSHITAKA due to the known effect the combination of cyclodextrin and the other surfactants used herein have on preventing deleterious effects on enzymatic compounds(enzymatic compounds are also used as one of the alternatives of the steroid compounds in SHIRAKAWA YOSHITAKA (PIYAARU ERU KAANNA(English translation part, page 2, last three paragraphs). SHIRAKAWA YOSHITAKA and PIYAARU KAANNA do not teach of reaction of the test sample with an anti-steroid antibody then measurement of luminesce intensity of light.
JP 11-510598 A et al.  however remedy this and discloses a composition formed by including a steroid and a cyclodextrin in an aqueous medium, the composition being an aqueous steroid immunoassay standard (a standard solution for immunological quantitative analysis of steroids) that is stabilized using the cyclodextrin. JP 11-510598  further teaches of a method for preserving progesterone and estradiol, the method involving use of the aforementioned composition; and a method for measuring progesterone and estradiol, the method involving use of an antiprogesterone antibody and an anti-estradiol(anti-steroid) antibody, and then measuring florescence luminescence( JP 11-510598 translation part Pages 7-8). It would be obvious to one of ordinary skill in the art to use the anit steroid antibody compound testing method and detecting luminescences as is done in JP 11-510598 in the methods of SHIRAKAWA YOSHITAKA and PIRAARU ERU KAANNA in order to undo inclusion due to the need in the art for methods which allow biologically active steroid compounds to not degrad( JP 11-510598  translation part Page 1). Further- since all of the kit components are known- to be used generally with one another- it would have been obvious to one of ordinary skill in the art to mix them all into a kit together for ease of use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797